STRINGER, Judge.
Christine Carol Orth seeks review of the trial court’s order entering a permanent injunction against her precluding contact with her former boyfriend, Terry Lee Orn-dorff. Orth argues that the trial court erred in entering such an order because Orndorff had not filed a petition or cross-petition for an injunction. We agree and reverse.
This case originated in March 2002, when Orth filed a petition for an injunction for protection against domestic violence perpetrated by Orndorff pursuant to section 741.30, Florida Statutes (2001). The trial court held a hearing and granted Orth’s petition on May 14, 2002. On May 31, 2002, the court sua sponte entered a permanent injunction against Orth precluding contact with Orndorff. However, Orndorff did not file a petition or cross-petition for an injunction. Thus, the permanent injunction is in direct contravention of sections 741.30(1)(I), (4), and (6)(a), which require the filing of a petition and a hearing on such prior to the issuance of an injunction. See Johnson v. State, 657 So.2d 971, 971-72 (Fla. 3d DCA 1995) (reversing injunction where no petition was filed and no hearing was held). Accordingly, we reverse.
WHATLEY and COVINGTON, JJ., Concur.